Citation Nr: 0822024	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-36 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD
M. R. Weaver


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.	The veteran's bilateral hearing loss first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.  

2.	The veteran's tinnitus first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein.   


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.	Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2006 and a rating 
decision in March 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like hearing loss, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet.App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  

Bilateral Hearing Loss

The veteran asserts that he has bilateral hearing loss that 
was caused by noise exposure during active service.  Under VA 
laws, impaired hearing is considered a disability when the 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of those frequencies are 26 
decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Service personnel records show that the veteran served as a 
medical specialist and was awarded many medals to include the 
National Defense Service Medal, the Vietnam Service Medal, a 
Purple Heart, a Silver Star, and the Republic of Vietnam 
Campaign Medal.  Additionally, the veteran has reported that 
he was subjected to acoustic trauma from the weapons 
training, heavy weapons firing in combat, explosions, 
helicopter engine noise, and flight line noise.  As the 
veteran is competent to state that he experienced noise 
exposure in service, the Board accepts his statements and 
concludes that it is likely that the veteran was exposed to 
acoustic trauma while on active duty.    

During a VA examination conducted in March 2006, the veteran 
had the following puretone thresholds, in decibels:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
25
40
65
60
Left Ear
25
25
15
30
40

His average puretone threshold was 47.5 in the right ear and 
27.5 in the left ear.  Speech audiometry reveled speech 
recognition ability of 44 percent in the right ear and 88 
percent in the left ear.  Hence, the Board acknowledges that 
the veteran has a hearing loss disability under of 38 C.F.R. 
§ 3.385.

However, after a thorough review of the record, the Board 
finds that the evidence does not establish a link between the 
veteran's current hearing disability and his acoustic trauma 
during service.  On examination prior to entering service, 
the veteran underwent an audiological evaluation, the results 
of which, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
5
5
10
Left Ear
15
5
5
5
5

The veteran's service medical records are void of any 
complaints, symptoms, diagnoses, or treatment attributable to 
bilateral hearing loss.  And, at the time of his separation, 
his puretone thresholds, in decibels, were as follows:  


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right Ear
-5
10
5
0
Left Ear
10
-5
10
5

Thus, the record demonstrates that he did not have a hearing 
loss disability under VA standards upon separation from 
service.  38 C.F.R. § 3.385.   

The record also shows that the veteran did not complain of or 
seek treatment for hearing loss until November 2005, 
approximately 36 years after his separation from service.  
Therefore, presumptive service connection is inapplicable 
because hearing loss disability did not manifest to a 
compensable degree within one year following his separation 
from service.  Moreover, such a lengthy period without 
evidence of treatment or continuity of symptoms weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

During a VA examination in March 2006, the examiner concluded 
that it was less likely than not that the veteran's was 
discharged from service with hearing loss disability.  The 
examiner based the opinion on examination of the veteran, 
review of the claims file, the fact that hearing loss meeting 
VA criteria was not noted at discharge, the lack of hearing 
loss documented until 205, and 34 years of experience as a 
clinical audiologist.  There are no other contrary competent 
medical opinions of record.   

The Board acknowledges the veteran's contention that his 
hearing loss was caused by noise exposure in service.  
However, as a layman, he is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   The Board recognizes 
that he is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

In conclusion, service connection may be granted when all the 
evidence establishes a medical nexus between military service 
and current complaints.  Degmetich v. Brown, 104 F.3d 1328 
(Fed.  Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).   In this case, however, the Board finds that the 
evidence is against a finding of a nexus between military 
service and the veteran's current complaints of bilateral 
hearing loss.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 




Tinnitus

The veteran claims that he has tinnitus that was caused by 
noise exposure during active service.  As was previously 
discussed, the record establishes that the veteran was 
exposed to acoustic trauma during his service.  The March 
2006 VA examination report shows that the veteran has 
tinnitus.  However, the competent medical evidence indicates 
that the condition is not related to service.  

A November 2005 VA treatment note shows that veteran reported 
that his "constant bilateral hissing" only began "a couple 
of years ago."  Similarly, during his March 2006 VA 
examination, the veteran stated that his tinnitus began 
around 1995, approximately 25 years after service.  In view 
of the lengthy period without complaints, diagnoses, or 
treatment related to tinnitus, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, based on the lapse of time between the veteran's 
military noise exposure and his onset of tinnitus, the VA 
examiner concluded that, "It is a medical certainty that the 
symptom of tinnitus is not a direct consequence of acoustic 
trauma in service."  There are no other contrary competent 
medical opinions of record.   

In sum, the Board finds that the record does not contain 
competent medical evidence establishing a medical nexus 
between the veteran's military noise exposure and his current 
tinnitus.  As a lay person, his assertions are not competent 
regarding the etiological cause of his tinnitus and the 
opinion of the audiologist is more persuasive.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
HARVEY P. ROBERTS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


